DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/EP2018/053375, filed February 12, 2018 is acknowledged.
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to European Patent Application 17305188.9, filed on February 20, 2017 acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/12/2019 and 1/7/2021 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.  However NPL number six and number ten in the information disclosure statement filed 8/12/2019 were not filed in compliance with the provisions of 37 CFR 1.98.
The NPL listed as “DONNADIEU, A.C. et al., "Obstétrique et gynécologie, collection Cahiers de I’ENC", ed. Masson-Elsevier, Paris, France (Textbook, November 2006)” was not submitted with an English translation therefore it was not considered by the examiner.  37 CFR 1.98(a)(3)(ii) states “Any information disclosure statement filed under § 1.97  shall include the items listed in paragraphs (a)(1), (a)(2) and (a)(3) of this section: A copy of the translation if a written English-language translation of a non-English-language document, or portion thereof, is within the possession, custody, or control of, or is readily available to any individual designated in § 1.56(c)”.  
The NPL listed as “CALLEN, P.W. "Ultrasonography in Obstetrics and Gynecology" (5th Edition) - 2007, Elsevier” did not have a copy submitted for consideration by examiner additionally there was not an explanation of which parts of the book are relevant therefore it was not considered by the examiner. relevant pages of the publication, date, and place of publication.” Additionally 37 CFR 1.98(d) states “A copy of any patent, publication, pending U.S. application or other information, as specified in paragraph (a) of this section, listed in an information disclosure statement is required to be provided, even if the patent, publication, pending U.S. application or other information was previously submitted to, or cited by, the Office in an earlier application”.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the volume image of Claim 2, a list of detected follicles based on their determined average diameters for each of said scans of Claim 4, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it contains reference numerals in parenthesis that refer to the drawings. Correction is required. See MPEP § 608.01(b).
Paragraph [0079] recites “the boundary between the image background and foreground in a 2-D ultrasound image 151 or 151′", however in the drawings and throughout the remainder of the specification the ultrasound image is referenced as number 150 therefore paragraph [0079] should read “the boundary between the image background and foreground in a 2-D ultrasound image 151 or 151′".
Appropriate correction is required.
Claim Objections
Claim 5 is objected to because of the following informalities:  "ultrasound images comprises further comprises.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Claim 8 is dependent on Claims 1 and 5 however based on the recitations in Claim 8 specifically “the adaptive region growing algorithm” compared to the previous claims it is interpreted the dependency is a typo and Chaim 8 is dependent on Claims 1 and 6.   Appropriate correction is required.
Claims 12 and 13 appear to be written in an independent form and are also referring back to the claim 1.  In an interpretation claims 12 and 13 may be interpreted as an independent claims and in a different interpretation claims 12 and 13 may also be interpreted as a dependent claims since the claims refer back to the claim 1. In order to avoid any possible ambiguity, it is suggested to re-write the claims 12 and 13 including the limitations from claim 1 to ensure that it is an independent claim without referring back to claim 1.
Claim 14 appears to be written in an independent form and is also referring back to the claim 13 which refers back to claim 1.  In an interpretation claim 14 may be interpreted as an independent claim and in a different interpretation claim 14 may also be interpreted as a dependent claim since the claim refers back to the claim 1. In order to avoid any possible ambiguity, it is suggested to re-write the claim 14 including the limitations from claim 13 to ensure that it is an independent claim without referring back to claim 13.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 rejected under 35 U.S.C. 101 because the claimed invention is directed to non- statutory subject matter.
Claim 12 recites “A computer program product comprising a computer readable storage medium having computer readable program instructions embodied therewith for”. The claims does not fall within at least one of the four categories of patent eligible subject matter; processes, machines, manufactures or compositions of matter, because claim 14 is directed to a computer program.
According to its broadest reasonable interpretation, a computer program product includes transitory, propagating signals, which are held to be non-statutory subject matter under 35 U.S.C. 101. Claim 12, is therefore rejected under 35 U.S.C. 101. A claim whose broadest reasonable interpretation covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. It is suggested that claim 12 be amended to recite a non-transitory computer readable recording medium to overcome this rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Plakas et al. (US 20160292848 A1) as evidenced by Pierson and further in view of Raine-Fenning et al. NPL 2009 (“Automated follicle tracking improves measurement reliability in patients undergoing ovarian stimulation”) and Pintoffl et al. (US 20170119355 A1).
Regarding Claim 1, Plakas et al. hereinafter Plakas discloses a computer-implemented method for determining an ovarian follicle count and size (Para [0073] – “The measurements obtained, for example the number and size of follicles, may be used to assess potential for harvesting eggs”, Para [0015] – “Certain embodiments provide a medical imaging data processing apparatus comprising a setting circuitry configured to set a plurality of seeds at different locations in medical image data, a processing circuitry configured to select at least one seed from among the plurality of seeds and expand the at least one selected seed, and a region identifying circuitry configured identify at least one target region based on the expansion.”, Para [0024] – “In the embodiments of FIG. 2 and FIG. 3, setting circuitry 34, processing circuitry 36 and region identifying circuitry 38 are each implemented in computing circuitry 32 by means of a computer program having computer-readable instructions that are executable to perform the method of the embodiment. However, in other embodiments each of the setting circuitry 34, processing circuitry 36 and region identifying circuitry 38 may be implemented in software, hardware or any suitable combination of hardware and software”, therefore it is interpreted the disclosed method is computer implemented), comprising:
receiving a pair of 2-D (two-dimensional) transvaginal ultrasound scans (Para [0027] – “the medical image data set may be a two-dimensional data set comprising an array of pixels”, Para [0002] – “The patient's ovaries are regularly scanned with transvaginal ultrasound”), the method further comprising:
detecting candidate follicles (Para [0096] – “Certain embodiments provide a medical imaging method able to detect and measure ovarian follicles comprising pre-processing an image to identify an in the plurality of 2-D ultrasound images of the 2 D transvaginal ultrasound scan (Para [0027] – “the medical image data set may be a two-dimensional data set comprising an array of pixels”, Para [0092] – “In some embodiments, follicles are automatically measured and counted for many stored medical image data sets, for example in medical image data sets relating to different patients, or to different scans of the same patient”, therefore the follicles are detected in the plurality of 2-D data sets); and
segmenting the detected candidate follicles to determine an […] diameter for each candidate follicle (Para [0078] – “The method of FIG. 4 may be used to automatically segment, count and measure follicles in a medical image data set, Fig. 4 step 116 states “Processing of candidate follicle regions to determine follicle regions”, Para [0061] – “At stage 116, the region identifying circuitry 38 processes the candidate follicle regions 92 to identify follicles 94 in the medical image data set… Identifying a follicle 94 may comprise segmenting a follicle 94”, the following step in Fig. 4, step 118, states “Count follicle regions and measure each follicle region”, therefore Fig. 4 shows that segmentation of the detected candidate follicles is used to determine the diameter for each candidate follicle, Para [0085] – “At stage 136, the region identifying circuitry 38 measures the volume and/or diameter of the follicle”);
the 2-D transvaginal ultrasound scan including the candidate follicle (Para [0027] – “the medical image data set may be a two-dimensional data set comprising an array of pixels”, Para [0002] – “The patient's ovaries are regularly scanned with transvaginal ultrasound”, Para [0054] – “At stage 114, the processing circuitry 36 grows the seeds 90 that were selected at stage 112 into candidate follicle regions”, Fig. 6 shows seeds that have been grown into the candidate follicle regions);
presenting the determined […] diameters (Para [0076] – “In the present embodiment, the rendering circuitry 42 also displays a numerical value for the measured size (for example, volume and/or diameter) of each of the follicles on main display screen 26”) and the segmentations of the detected candidate follicles (Para [0076] – “The rendering circuitry 42 displays the rendered image in which the follicles are distinguished on main display screen 26”, Therefore it is interpreted the segmented follicles are displayed) of the selected 2-D transvaginal ultrasound scan (Para [0027] – “the medical image data set may be a two-dimensional data set comprising an array of pixels”, Para [0092] – “In some embodiments, follicles are automatically measured and counted for many stored medical image data sets, for example in medical image data sets relating to different patients, or to different scans of the same patient”, therefore there are a plurality of 2-D data sets where one would have to be chosen manually or automatically to arrive at one image displayed shown in Fig. 1).
Conversely Plakas does not teach each scan comprising a plurality of 2-D ultrasound images captured along a translation direction of an ultrasound probe used to capture said scan, the respective translation directions being at least approximately orthogonal, and for each of said scans,
determining an average diameter 
selecting the […] scan including […] the largest […] diameter;
determined an average diameter
However Raine-Fenning et al. hereinafter Raine-Fenning discloses each scan comprising a plurality of 2-D ultrasound images captured along a translation direction of an ultrasound probe used to capture said scan (Pg. 659 left col. second para. – “In the majority of cases the observer uses two-dimensional (2D) ultrasound to identify and then systematically scroll through an ovary, measuring each follicle in turn”, therefore it is interpreted the scans are captured along a translation direction), the respective translation directions being at least approximately orthogonal, and for each of said scans (Pg. 659 right col. First para. “Each follicle was measured by taking the mean of three planes; the maximal diameter and two planes orthogonal to this, which required manual manipulation of the transducer through 90 degrees”),
determining an average diameter (Pg. 659 right col. First para. “Each follicle was measured by taking the mean of three planes; the maximal diameter and two planes orthogonal to this”, Pg. 660 Fig. 2 shows the list of measured diameters of each follicle displayed next to the image)
determined an average diameter (Pg. 659 right col. First para. “Each follicle was measured by taking the mean of three planes; the maximal diameter and two planes orthogonal to this”, Pg. 660 Fig. 2 shows the list of measured diameters of each follicle displayed next to the image)
Plakas and Raine-Fenning are both analogous arts considering they are both in the field of detecting follicles in an ultrasound image.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Plakas to incorporate othoganal images and average diameter measurement of Raine-Fenning to achieve the same results. One would have motivation to combine because “the mean of three measurements was used as this has been shown to be more reliable than a single measure” (Pg. 659 right col. First para.).
Conversely Plakas and Raine-Fenning do not teach selecting the […] scan including […] the largest […] diameter;
However Pintoffl discloses selecting the […] scan including […] the largest […] diameter (Para [0044] – “the plane selection module 150 of the signal processor 132 may execute an algorithm to automatically and/or semi-automatically select at least one representative one of the 2D images from the thin slice volume… The automatic and/or semi-automatic selection may be based, at last in part, on a selected measurement type… For example, if a user is measuring a fetal head, the plane selection module 150 may select the 2D image from the thin slice volume that is showing the largest diameter”);
Plakas and Pintoffl are both analogous arts considering they are both in the field of obstetrics and gynecological ultrasound imaging.

Regarding Claim 2, Plaka, Raine-Fenning, and Pintoffl disclose all the elements of the claimed invention as cited in claim 1.
Plakas further discloses wherein detecting candidate follicles (Para [0096] – “Certain embodiments provide a medical imaging method able to detect and measure ovarian follicles comprising pre-processing an image to identify an area of interest and optimize the appearance of the image”) in the plurality of 2-D ultrasound images (Para [0027] – “the medical image data set may be a two-dimensional data set comprising an array of pixels”, Para [0092] – “In some embodiments, follicles are automatically measured and counted for many stored medical image data sets, for example in medical image data sets relating to different patients, or to different scans of the same patient”, therefore the follicles are detected in the plurality of 2-D data sets) comprises:
approximating a volume image (Para [0029] – “At stage 104, the pre-processing circuitry 40 identifies a three-dimensional area of interest in the medical image data set” therefore a three-dimensional image is interpreted as a volume image) from the plurality of 2-D ultrasound images (Para [0027] – “the medical image data set may be a two-dimensional data set comprising an array of pixels”, Para [0092] – “In some embodiments, follicles are automatically measured and counted for many stored medical image data sets, for example in medical image data sets relating to different patients, or to different scans of the same patient”);
detecting an ovary in the approximated volume image (Para [0030] – “In some embodiments, the pre-processing circuitry 40 automatically identifies a two-dimensional or three-dimensional area of ; and
detecting possible candidate follicles within the detected ovary (Fig. 4 shows a flowchart of the disclosed method step 104 is the step of determining the area of interest, the following steps, steps 106-116, are the steps of detecting the follicles, therefore it is interpreted the follicles are detected within the ovary determined as the area of interest).
Regarding Claim 3, Plaka, Raine-Fenning, and Pintoffl disclose all the elements of the claimed invention as cited in claims 1 and 2.
Plaka further discloses wherein detecting candidate follicles within the detected ovary (Fig. 4 shows a flowchart of the disclosed method step 104 is the step of determining the area of interest, the following steps, steps 106-116, are the steps of detecting the follicles, therefore it is interpreted the follicles are detected within the ovary determined as the area of interest) further comprises:
determining a volume for each candidate follicle (Para [0085] – “At stage 136, the region identifying circuitry 38 measures the volume and/or diameter of the follicle”); and
rejecting the candidate follicles that have a determined volume below a defined volume threshold for said subsequent segmenting (Para [0063] – “In other embodiments, processing the candidate follicle regions 92 may comprise performing shape and size discrimination on the candidate follicle regions 92 to select candidate follicle regions 92 that have an appropriate shape and size to be a follicle 94. For example, very small candidate follicle regions 92 may be eliminated”, therefore the shape and size discrimination is interpreted as a volume where a very small candidate would have a very small volume).
Regarding Claim 4, Plaka, Raine-Fenning, and Pintoffl disclose all the elements of the claimed invention as cited in claim 1.
Plaka further discloses the 2-D transvaginal ultrasound scan including the follicle (Para [0027] – “the medical image data set may be a two-dimensional data set comprising an array of pixels”, Para [0002] – “The patient's ovaries are regularly scanned with transvaginal ultrasound”, Para [0054] – “At stage 114, the processing circuitry 36 grows the seeds 90 that were selected at stage 112 into candidate follicle regions”, Fig. 6 shows seeds that have been grown into the candidate follicle regions).
the selected 2-D transvaginal ultrasound scan (Para [0027] – “the medical image data set may be a two-dimensional data set comprising an array of pixels”, Para [0002] – “The patient's ovaries are regularly scanned with transvaginal ultrasound”, Para [0092] – “In some embodiments, follicles are automatically measured and counted for many stored medical image data sets, for example in medical image data sets relating to different patients, or to different scans of the same patient.”, therefore if there are many stored data sets of the same patient it is interpreted one was selected to arrive at the image shown in Fig. 6)
However Plaka does not teach creating a list of detected follicles based on their determined average diameters for each of said scans, wherein:
said selecting […] scan […] having the largest average diameter is based on said lists; and
said presenting the determined average diameters and the segmentations of the detected follicles in the […] scan comprises presenting the list of detected follicles of the […] scan
However Raine-Fenning discloses creating a list of detected follicles based on their determined average diameters for each of said scans (Pg. 660 Fig. 2 shows a list of follicles displayed with the follicles with the measured diameters including the mean diameter from the maximum to minimum), wherein:
said selecting […] scan […] having the largest average diameter is based on said lists (Pg.660 Fig. 2 – shows a scan with the follicle listed as 1 in the list having the largest diameter); and
average diameter (Pg.659 right col. Para. 1 – “Each follicle was measured by taking the mean of three planes; the maximal diameter and two planes orthogonal to this”)
said presenting the determined average diameters and the segmentations of the detected follicles in the […] scan comprises presenting the list of detected follicles of the […] scan (Pg. 660 Fig. 2 shows a list of follicles displayed with the segmented follicles with the list including the measured diameters including the mean diameter from the maximum to minimum).
Plakas and Raine-Fenning are both analogous arts considering they are both in the field of detecting follicles in an ultrasound image.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Plakas to incorporate othoganal images and average diameter measurement of Raine-Fenning to achieve the same results. One would have motivation to combine because “the mean of three measurements was used as this has been shown to be more reliable than a single measure” (Pg. 659 right col. First para.).
Regarding Claim 5, Plaka, Raine-Fenning, and Pintoffl disclose all the elements of the claimed invention as cited in claim 1.
Plaka further discloses wherein detecting candidate follicles in the plurality of 2-D ultrasound images comprises further comprises labelling the detected candidate follicles for further processing (Para [0075] – “In the present embodiment, each follicle is rendered in a different color, and each of the final follicle region colors is different from the color or colors of parts of the image that are not representative of follicles”).
Regarding Claim 6, Plaka, Raine-Fenning, and Pintoffl disclose all the elements of the claimed invention as cited in claim 1.
wherein segmenting the detected candidate follicles to determine an […] diameter for each candidate follicle within the detected ovary (Para [0078] – “The method of FIG. 4 may be used to automatically segment, count and measure follicles in a medical image data set, Fig. 4 step 116 states “Processing of candidate follicle regions to determine follicle regions”, Para [0061] – “At stage 116, the region identifying circuitry 38 processes the candidate follicle regions 92 to identify follicles 94 in the medical image data set… Identifying a follicle 94 may comprise segmenting a follicle 94”, the following step in Fig. 4, step 118, states “Count follicle regions and measure each follicle region”, therefore Fig. 4 shows that segmentation of the detected candidate follicles is used to determine the diameter for each candidate follicle) further comprises:
defining a seed point for each candidate follicle in the plurality of 2-D ultrasound images (Para [0048] – “The seeds 90 are distributed at a density such that at least one seed is likely to be placed in each follicle of the ovary”, Para [0027] – “the medical image data set may be a two-dimensional data set comprising an array of pixels”, Para [0092] – “In some embodiments, follicles are automatically measured and counted for many stored medical image data sets, for example in medical image data sets relating to different patients, or to different scans of the same patient”), and for each seed point, applying an adaptive region growing algorithm to the plurality of 2-D ultrasound images to segment the candidate follicle associated with said seed point (Para [0054] – “At stage 114, the processing circuitry 36 grows the seeds 90 that were selected at stage 112 into candidate follicle regions…The processing circuitry 36 may continue to expand the candidate follicle region until reaching a boundary where adjacent voxels do not belong to follicle tissue”, therefore using a growing algorithm to segment the follicles in the image).
Conversely Plakas does not teach determine an average diameter 
However Raine-Fenning discloses determine an average diameter (Pg. 659 right col. First para. “Each follicle was measured by taking the mean of three planes; the maximal diameter and two planes 
Plakas and Raine-Fenning are both analogous arts considering they are both in the field of detecting follicles in an ultrasound image.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Plakas to incorporate othoganal images and average diameter measurement of Raine-Fenning to achieve the same results. One would have motivation to combine because “the mean of three measurements was used as this has been shown to be more reliable than a single measure” (Pg. 659 right col. First para.).
Regarding Claim 7, Plaka, Raine-Fenning, and Pintoffl disclose all the elements of the claimed invention as cited in claims 1 and 6.
Plaka further discloses receiving a user-defined additional seed point and applying the adaptive region growing algorithm to the plurality of 2-D ultrasound images to segment the candidate follicle associated with said user-defined additional seed point (Para [0079] – “In a further embodiment, illustrated in the flow-chart of FIG. 9, a user places a seed inside a region of an image that the user has identified as being a follicle”, Para [0083] – “In the present embodiment, the processing circuitry 36 grows the seed using a level set algorithm which expands the seed in dependence on the voxel intensities and in dependence on shape and smoothness constraints. In other embodiments, any suitable region growing algorithm may be used”); and/or
receiving a user-identified existing seed point and deleting the user-identified existing seed point from the defined seed points (Para [0057] – “In the event that a seed 90 was incorrectly identified as belonging to follicle tissue, the seed may not grow under the level set and may be removed in processing”, therefore if a user places a seed in an area that is determined to not be a follicle the seed is deleted).
Regarding Claim 8, Plaka, Raine-Fenning, and Pintoffl disclose all the elements of the claimed invention as cited in claims 1 and 5.
Plaka further discloses determining a form factor of a pixel area obtained with the adaptive region growing algorithm (Para [0044] – “At stage 108, the processing circuitry 36 determines a threshold intensity value in dependence on the estimated statistical distributions for the follicle tissue and non-follicle tissue. The threshold value is chosen such that there is a high probability (for example, 95% or 99%) of intensities below the threshold corresponding to follicle tissue. In the present embodiment, two estimated statistical distributions are used to determine the threshold, and the same two estimated statistical distributions are used to grow candidate regions at stage 116” therefore the intensity is the form factor); and
rejecting the candidate follicle if said form factor is below a defined form factor threshold (Para [0091] – “The processing circuitry 36 determines which seeds are inside a follicle by thresholding, and selects seeds that are determined to be inside a follicle”, therefore the threshold determines which seeds are kept as follicle regions and which are discarded).
Regarding Claim 9, Plaka, Raine-Fenning, and Pintoffl disclose all the elements of the claimed invention as cited in claim 1.
Plaka further discloses determining an area of overlap between overlapping segmented candidate follicles (Para [0054] – “overlaps are resolved later, for example at stage 116” therefore overlaps are determined); and
deleting the overlapping segmented candidate follicle having the smaller […] diameter (Para [0064] – “The two smallest candidate follicle regions 92 have been removed because of their size” therefore Plaka teaches deleting a segmented candidate based on candidates having a smaller diameter) if said area of overlap exceeds a defined overlap threshold (Para [0054] – “The processing circuitry 36 
One of ordinary skill in the art would have recognized that applying the known technique of Birtch to Plaka would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Birtch, concentrating on the dominant follicle (largest diameter), to the teaching of Plaka would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such method. Further, applying the concentration on the dominant follicle to Plaka with deletion of the smaller overlapping follicle, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient visulaizion of the dominant follicle.
Regarding Claim 10, Plaka, Raine-Fenning, and Pintoffl disclose all the elements of the claimed invention as cited in claim 1.
Plaka further discloses determining an […] diameter for each candidate follicle ) Para [0085] – “At stage 136, the region identifying circuitry 38 measures the volume and/or diameter of the follicle”) comprises:
determining an […] diameter of a follicle portion in each 2-D ultrasound image comprising a portion of the follicle (Para [0085] – “At stage 136, the region identifying circuitry 38 measures the volume and/or diameter of the follicle”, Para [0027] – “the medical image data set may be a two-dimensional data set comprising an array of pixels”, Para [0092] – “In some embodiments, follicles are automatically measured and counted for many stored medical image data sets, for example in medical image data sets relating to different patients, or to different scans of the same patient”, therefore the follicles are detected in the plurality of 2-D data sets);
[…] the 2-D ultrasound image […] of the follicle portion (Para [0027] – “the medical image data set may be a two-dimensional data set comprising an array of pixels”, Para [0002] – “The patient's ; and
Conversely Plaka does not teach an average diameter
selecting the […] image having the largest average diameter […]
selecting said largest average diameter as the average diameter of the follicle.
However Raine-Fenning discloses average diameter (Pg. 659 right col. First para. “Each follicle was measured by taking the mean of three planes; the maximal diameter and two planes orthogonal to this”, Pg. 660 Fig. 2 shows the list of measured diameters of each follicle displayed next to the image)
selecting said largest average diameter as the average diameter of the follicle (Pg.660 shows images corresponding to the list of follicles where the follicle with the largest diameter has a diameter listed as its mean diameter).
Plaka and Raine-Fenning are both analogous arts considering they are both in the field of detecting follicles in an ultrasound image.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Plakas to incorporate the average diameter of Raine-Fenning to achieve the same results. One would have motivation to combine because “the mean of three measurements was used as this has been shown to be more reliable than a single measure” (Pg. 659 right col. First para).
Conversely Plaka and Raine-Fenning do not teach selecting the […] image having the largest […] diameter […]
However Pintoffl discloses selecting the […] image having the largest […] diameter […] (Para [0044] – “the plane selection module 150 of the signal processor 132 may execute an algorithm to automatically and/or semi-automatically select at least one representative one of the 2D images from ;
Plakas and Pintoffl are both analogous arts considering they are both in the field of obstetrics and gynecological ultrasound imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Plakas to incorporate plane selection having the largest diameter of Pintoffl to achieve the same results. One would have motivation to combine because if “the width or diameter shown in the selected plane is not at its largest, the measurement may provide a false negative or false positive of an associated condition.” (Para [0004]).
Regarding Claim 12, Plaka discloses a computer program product comprising a computer readable storage medium having computer readable program instructions embodied therewith for (Para [0024] – “In the embodiments of FIG. 2 and FIG. 3, setting circuitry 34, processing circuitry 36 and region identifying circuitry 38 are each implemented in computing circuitry 32 by means of a computer program having computer-readable instructions that are executable to perform the method of the embodiment, Claim 21 – “A non-transitory computer-readable storage medium storing a computer program comprising computer-readable instructions that are executable to perform a method”, Para [0023] – “Apparatus 60 may comprise any suitable PC, workstation, terminal, tablet or other suitable computing apparatus”), when executed on a processor arrangement of an ultrasound image processing device (The image processing apparatus shown in Fig.3 contains an arrangement of processing circuitry), cause said processor arrangement to implement the method (The image processing apparatus shown in Fig.3 contains an arrangement of processing circuitry with an output of the display, therefor given the images in Figs, 5 and 6 it is interpreted the processing device preforms the disclosed method to arrive at of claim 1 (Plaka, Raine-Fenning, and Pintoffl disclose all the elements of the claimed invention as cited in claim 1).
Regarding Claim 13, Plaka discloses an ultrasound image processing device comprising a processor arrangement adapted to implement the method (The image processing apparatus shown in Fig.3 contains an arrangement of processing circuitry with an output of the display, therefor given the images in Figs, 5 and 6 it is interpreted the processing device preforms the disclosed method to arrive at the segmented and measured image) of claim 1 (Plaka, Raine-Fenning, and Pintoffl disclose all the elements of the claimed invention as cited in claim 1), optionally wherein:
the ultrasound image processing device further comprises the computer program product of the processor arrangement being adapted to execute the computer readable program instructions embodied by said computer program product (Para [0024] - In the embodiments of FIG. 2 and FIG. 3, setting circuitry 34, processing circuitry 36 and region identifying circuitry 38 are each implemented in computing circuitry 32 by means of a computer program having computer-readable instructions that are executable to perform the method of the embodiment”, Fig. 3 shows the computing circuitry being part of the image processing apparatus 60).
Regarding Claim 14, Plaka discloses an ultrasound imaging system comprising the ultrasound image processing device of claim 13 (Para [0021] – “The ultrasound machine 22 comprises computing circuitry 32 for processing of data, including image data”)and an ultrasound probe for providing the ultrasound image processing device with said pair of transvaginal ultrasound scans (Para [0089] – “Each of the embodiments of FIG. 4 and FIG. 9 comprises an ultrasound measurement that is performed using an ultrasound machine 22 and probe 24”, Fig.2 shows a measurement probe attached to the ultrasound machine, Para [0002] – “The patient's ovaries are regularly scanned with transvaginal ultrasound”).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Plakas et al. (US 20160292848 A1) and further in view of Raine-Fenning et al. NPL 2009 (“Automated follicle tracking improves measurement reliability in patients undergoing ovarian stimulation”), Pintoffl et al. (US 20170119355 A1), and Mashiac et al. NPL 2011 (“Sonographic Diagnosis of Ovarian Torsion Accuracy and Predictive Factors”).
Regarding Claim 11, Plaka, Raine-Fenning, and Pintoffl disclose all the elements of the claimed invention as cited in claim 1.
Conversely Plaka, Raine-Fenning, and Pintoffl do not teach determining at least one of ovarian rotation and truncation in the detected ovary of each of the 2-D transvaginal ultrasound scans.
However Mashiac et al. hereinafter Mashiac discloses determining at least one of ovarian rotation and truncation (Pg. 1025 Conclusions – “In the setting of a specialized ultrasound unit, sonographic diagnosis of ovarian torsion had high (74.6%) accuracy compared with previous reports.”, therefor ovarian rotation was determined in an ultrasound image) in the detected ovary of each of the 2-D transvaginal ultrasound scans (Pg. 1208 Left Col. – “Fig.1. Transvaginal sonogram showing a large edematous homogeneous circumscribed mass surrounded by free fluid”, therefore transvaginal scans were used to image the ovaries, Pg. 1206 Left Col. Para.4 – “. Data on the following torsion-related sonographic parameters were obtained from the medical records in the ultrasound unit database: (1) ovarian edema, usually manifesting as hypoechoic or heterogeneous central stroma with several small peripherally located follicles”).
Plakas and Meshiac are both analogous arts considering they are both in the field of ultrasound imaging of the ovaries.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Plakas to incorporate the ovarian rotation detection of Meshiac to achieve the same results. One would have motivation to combine because “sonography had diagnostic accuracy of 74.6% for ovarian torsion.” (Pg. 1205 results).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.L./               Examiner, Art Unit 3793                                                                                                                                                                                         
/SERKAN AKAR/               Primary Examiner, Art Unit 3793